             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN MALIK SMITH                       :        Civil No. 1:19-cv-2174
                                       :
           Plaintiff,                  :
                                       :
            v.                         :
                                       :
M. POWANDA, et al.,                    :
                                       :
            Defendants.                :       Judge Jennifer P. Wilson


                                   ORDER

      For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS, Plaintiff’s motion for a temporary restraining order

and preliminary injunction (Doc. 3) is DENIED as moot.




                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania

Dated: March 12, 2020
